In re State of Louisiana; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Calcasieu, 14th Judicial District Court Div. E, No. 01-CR-015321; to the Court of Appeal, Third Circuit, No. KW 05-00021.
The ruling of the trial court, redacting any former cross-examination testimony that the defense does not wish to use, is reversed. Absent an agreement between the State and the defendant to excise particular testimony, the entire testimony of a witness, including cross-examination and redirect testimony, is admissible. Nonetheless, the trial court may redact testimony relating to the defense of insanity offered at the defendant’s previous trial that is clearly irrelevant or prejudicial (i.e. without probative value) to the defendant’s defense at this trial.
CALOGERO, C.J., would deny the writ.